Citation Nr: 1418254	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-25 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C virus (HCV).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to August 1977.

This matter came before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  An August 2011 letter informed him that his hearing was scheduled for September 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d)  (2013).

In a May 2012 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  As such, the Board will not revisit that decision herein.  The instant issues were remanded for additional development of the record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifest in service, and the current dysthymic disorder and mood disorder are unrelated to service.

2.  HCV is not related to service.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Hepatitis C was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

A letter dated in June 2006 discussed the evidence necessary to support the Veteran's claim for service connection.  The evidence of record was listed and the Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service treatment records and VA treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate evaluations.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

The Board acknowledges that in its May 2012 remand, it directed the AOJ to make an additional request for the Veteran to identify his risk factors for HCV.  Subsequent correspondence to the Veteran did not specifically ask him to identify his risk factors; however, the July 2012 VA examiner did in fact discuss the Veteran's reported risk factors in the examination report, and addressed them in the discussion of his rationale for determining that HCV is not related to service.  Thus, the Board concludes that the Veteran was given an additional opportunity to identify his HCV risk factors and that such factors were considered by the VA examiner.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Acquired Psychiatric Disorder

The Veteran's service personnel records show that he reported to duty on the U.S.S. Kansas City in May 1976 and was assigned to the ship through August 1977.  
As part of his PTSD claim, the Veteran claimed that while serving aboard the U.S.S. Kansas City, the ship was hit by the U.S.S. Enterprise.  He asserts that as a result of the collision, he was thrown into a winch, and he feared that he would be thrown overboard.

Service treatment records reflect that the Veteran underwent psychiatric analysis in January 1977.  The note indicates the Veteran's report that he felt that everyone around him hated him and was plotting to hurt him.  The examiner recorded the Veteran's threat to throw himself overboard; however, he also noted that the Veteran stated that he did not wish to die.  The examiner recorded that the Veteran showed no evidence of anxiety, fear, or depression.  He noted that the Veteran was logical and coherent.  He found no evidence of psychosis or neurosis.  He opined that the Veteran's current problem was a manipulation, and he gave a diagnosis of "no mental disorder."

On separation examination in August 1977, the Veteran was psychiatrically normal.   He denied any history of depression, excessive worry, or nervous trouble of any sort.

A VA nursing admission assessment report dated in January 1996 indicates that the Veteran had a history of heroin dependence.  He stated that his last use was the previous day.  He denied psychiatric issues and suicidal or homicidal ideation.

The Veteran again presented for substance abuse treatment in August 1996 and in August 2000.  In August 2000, he reported that he had used heroin on and off for 30 years.  The provider noted that his longest period of recovery had been two years.  

In March 2006, the Veteran enrolled in a VA inpatient substance abuse program.  During the intake assessment, he indicated that he had never been treated in a hospital for psychological or emotional problems.  A social worker noted in March 2006 that the Veteran had no medical or psychiatric conditions which should interfere with the Veteran's goals.

In April 2006, the Veteran complained of depression.  A provider noted that he had been taking medication for eight days.  The Veteran reported a reduction in symptoms since he started taking the medication.

An April 2006 statement by a VA social worker notes the Veteran's report of severe depression with suicide attempts on two occasions during service.  The social worker also noted the Veteran's report that he was seen in sick bay and returned to work.  He indicated that the Veteran related his depression to an incident during which an aircraft carrier rammed his ship, resulting in multiple traumas of the crew.  The social worker indicated that the Veteran had been recently diagnosed with PTSD associated with the incident and was being referred to inpatient treatment to address the historical injury that had undermined his psychological and social functioning for many years.  

An August 2006 VA problem list includes mood disorder, not otherwise specified (NOS).

On VA examination in June 2007, the Veteran's history was reviewed.  Following interview, the diagnoses were polysubstance dependence and dysthymic disorder.  

A January 2010 VA psychiatry attending note indicates Axis I diagnoses of mood disorder NOS, rule out symptoms of PTSD, and opioid dependence in remission.

On VA examination in July 2012, the Veteran's history was reviewed.  The Veteran reported that he drank and used drugs during service, and that he had some periods of being absent without approved leave.  He also stated that on a cruise in 1976, he overdosed on heroin while in Australia.  With respect to his post-service history, he described his various drug related and other offenses, and an incarceration.  Following examination and interview, the diagnosis was depressive disorder NOS.  The examiner opined that the Veteran's depressive disorder was not related to service, but rather to a long history of addiction, the poor choices accompanying the addiction, the consequences associated with his poor choices, and his difficulty dealing with grief and loss.  In a subsequent July 2012 addendum, the examiner noted that the claims file had been reviewed.  He noted the June 1977 report of a psychiatric examiner.  He concluded that there was no evidence of mental health treatment, medication, or diagnosis during service.  He indicated that there was no basis for changing or altering his previous conclusion.

Upon careful review of the record, the Board has concluded that service connection is not warranted for an acquired psychiatric disorder.  While the evidence reveals that the Veteran has current psychiatric diagnoses, the competent and probative evidence of record does not etiologically link any such disorder to service or any incident therein.  Rather, service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health, and he denied relevant symptoms at separation examination.  The first indication of a diagnosis of an acquired psychiatric disorder dates to April 2006, during an inpatient course of treatment for substance dependence.  Notably, the Veteran reported in March 2006 that he had never been treated in a hospital for psychological or emotional problems, and a VA social worker noted in March 2006 that the Veteran had no medical or psychiatric conditions which should interfere with the Veteran's goals.  

Moreover, the July 2012 VA examiner determined that depressive disorder NOS diagnosed at that examination was not related to service.  She provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination, to include the type of noise exposure that the Veteran had during service.  In assigning high probative value to the VA examiner's opinion, the Board notes that he had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran asserts that he has an acquired psychiatric disorder that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of any currently diagnosed acquired psychiatric disorder because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the current psychiatric disorder is not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  Even if the Veteran's statements asserting that his acquired psychiatric disorder is related to service were found to be competent, credible and probative, they are still outweighed by the examiner's opinion.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains evidence of an acquired psychiatric disorder other than PTSD, the preponderance of the evidence is against finding that this diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013). 

	Hepatitis C

The Veteran asserts that HCV is related to his active service.  He has stated that he drank alcohol and used drugs during service.  He has also asserted that he experienced a drug overdose during a cruise in 1976, and that he was inoculated with air guns during service.  

Service personnel records reflect that the Veteran was administratively discharged based on general misconduct.  An August 1977 memorandum from the commanding officer of the USS Kansas City to the Chief, Naval Personnel indicates the Veteran's military offenses.  They included a summary court martial in April 1976 for wrongfully using provoking words.  They also included four instances of nonjudicial punishment for offenses such as disobeying a lawful order, creating a disturbance, and unauthorized absence.  Neither alcohol use nor illicit drug use are noted.

Service treatment records are negative for any instance of drug overdose.  These records are also negative for any diagnosis, complaint, or abnormal finding suggestive of any liver disorder.  On separation examination in August 1977, the Veteran's abdomen and viscera were normal, and he denied relevant symptoms.  

Post-service records reflect a diagnosis of HCV in 2000.  They also include records of VA treatment dating to January 1996, when the Veteran presented for heroin addiction treatment.  He was treated on various subsequent occasions.  

In August 2000, the Veteran reported a history of heroin use on and off for 30 years.  

A June 2006 VA psychology note indicates the Veteran's report of daily heroin use for 35 years and cocaine use twice per week for 30 years.  

On VA examination in July 2012, the examiner noted a diagnosis of HCV dating to May 2000.  The Veteran reported that he overdosed on heroin during service.  He also endorsed general alcohol and substance abuse.  The examiner noted that review of the electronic record and the Veteran's reported history indicated a history of multisubstance abuse, to include intravenous heroin overdose during service.  The Veteran also reported possible air gun exposure.  The examiner concluded that it was less likely than not that HCV was incurred in or caused by the claimed in-service injury, event, or illness.  She reasoned that the HCV condition was at least as likely as not due to a history of intravenous drug abuse rather than a history of air gun exposure.  She pointed out that intravenous drug use and high risk sexual activity were considered the most common etiologies of HCV.  In August 2012, the examiner noted that she had reviewed the claims file, and that her medical opinion remained as noted.

Upon careful consideration of the foregoing evidence, the Board concludes that service connection is not warranted. While the evidence reveals that the Veteran has a diagnosis of HCV, the most competent and probative evidence of record does not etiologically link this disease to service or any incident therein.  In this regard, the Board observes that the diagnosis of HCV was made in May 2000, many years following separation from service.  The Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc). 

The VA examiner concluded that the Veteran's HCV was not related to service.  She provided a reasoned opinion based on complete a review of the Veteran's history, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner reviewed the record, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the examiner's opinion to be of greater probative value than the Veteran's unsupported assertions to the contrary.  There is no competent evidence to the contrary. 

The Board also acknowledges the Veteran's own assertions that HCV is related to service.  The Veteran may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report exposure to HCV risk factors.  He is not, however, competent to render an opinion as to the cause or etiology of current HCV because he does not have the requisite medical knowledge or training.  See Rucker.  

The Veteran claims to have experienced a heroin overdose during service, and he has reported to a VA social worker that he attempted suicide on two occasions during service.  In June 2006, the Veteran reported daily heroin use for 35 years, which would place initial use in approximately 1971, prior to service, and regular cocaine use for 30 years, placing initial use in 1976, during service.  However, the Board notes that neither the service treatment records nor the service personnel records reflect any treatment or disciplinary action for illicit drug use during service.  They are additionally silent with respect to any suicide attempts or drug overdose.  Service personnel records specify that the Veteran was administratively discharged based on behavioral problems, and do not mention any disciplinary action for inability to perform due to substance use of any sort.  The Board acknowledges that the VA examiner has essentially concluded that HCV is related to the Veteran's history of intravenous drug use, and that the resolution of this issue turns on whether such drug use occurred during service.  Having carefully considered this question, the Board notes that the Veteran's statements of daily drug use, to include during service, stand in stark contrast to the silent service treatment and personnel records.  Thus, the Board finds that the Veteran's claims of drug use during service are unreliable and not credible.  

As discussed, the VA examiner considered the Veteran's description of in-service events, but ultimately concluded that HCV was not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran and provided an opinion supported by a rationale.  In doing so, the examiner considered inconsistent statements provided by the Veteran concerning drug use.  

In summary, no medical professional has attributed the Veteran's HCV to service.  In that regard, the Board places much more weight on the opinion of the competent VA health care provider who conducted physical examination and reviewed the record, than on the Veteran's lay assertions that his current HCV is related to service, to include claimed drug use therein.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim for service connection. As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder NOS and dysthymic disorder, is denied.

Entitlement to service connection for HCV is denied.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


